IN THE COURT OF APPEALS OF IOWA

                                   No. 16-2181
                            Filed September 13, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SHANE W. TRIMBLE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Casey D. Jones,

District Associate Judge.



      The defendant appeals the sentence imposed after his guilty plea for

driving while barred. AFFIRMED



      Thomas J. Viner of Viner Law Firm, P.C., Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant

Attorney General, for appellee.



      Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                         2


POTTERFIELD, Judge.

       On January 14, 2016, it was alleged that Shane Trimble was driving his

motor vehicle while barred. Cedar Rapids police officers stopped Trimble when

a license plate check revealed the vehicle he was driving had been stolen. The

police officers then reviewed Trimble’s driving record with the Iowa Department

of Transportation and discovered he was barred from driving.

       On February 15, the State charged Trimble with the crime of driving while

barred, pursuant to Iowa Code sections 321.560 and           321.561 (2016).    On

December 7, Trimble filed a guilty plea and a waiver of rights. The guilty plea

described Trimble’s plea bargain with the State as “60 days in jail with credit, 300

days suspended, minimum fine [illegible amount], and one year unsupervised

probation.”

       Following the acceptance of Trimble’s guilty plea, the court sentenced

Trimble to 360 days imprisonment with all but sixty days of the term suspended,

pursuant to the agreement of the parties.      In its sentencing order, the court

stated:

       The reasons for this sentence include information provided to the
       court at sentencing and as set out in the court file herein, including
       the defendant’s age, family circumstances, education, prior criminal
       record, the facts and circumstances of this offense, and the belief
       that this sentence will provide the greatest benefit to the defendant
       and the community. The court has also considered the parties’
       plea agreement.

       Trimble appealed, claiming the sentence was not appropriate. Trimble

also claims the sentencing court abused its discretion by failing to state on the

record its reasons for sentencing.      The State claims proper discretion was

exercised because the sentence was within the statutory guidelines and the
                                         3


factors articulated in the sentencing order were sufficient. We agree with the

State.

         Sentencing decisions issued within the statutory guidelines are reviewed

for an abuse of discretion. State v. Letscher, 888 N.W.2d 880, 883 (Iowa 2016);

State v. Seats, 865 N.W.2d 545, 552 (Iowa 2015). An abuse of discretion occurs

when the district court “exercises its discretion on grounds clearly untenable or to

an extent clearly unreasonable,” or when the ground or reason is “not supported

by substantial evidence or . . . is based on an erroneous application of the law.”

State v. Hill, 878 N.W.2d 269, 272 (Iowa 2016). “We give sentencing decisions

by a trial court a strong presumption in their favor.”      State v. Hopkins, 860
N.W.2d 550, 553 (Iowa 2015). “In exercising discretion, the district court must

‘weigh all pertinent matters in determining a proper sentence, including the

nature of the offense, the attending circumstances, the defendant’s age,

character, and propensities or chances for reform.’”        State v. Thacker, 862
N.W.2d 402, 405 (Iowa 2015) (citation omitted).

         The maximum penalty for an aggravated misdemeanor is a term of

imprisonment not to exceed two years. See Iowa Code § 903.1. Here, the court

sentenced Trimble to 360 days. The court then suspended all but sixty days of

the sentence. The sentence was within the statutory guidelines and supported

by the parties’ plea agreement. See State v. Snyder, 336 N.W.2d 728, 729 (Iowa

1983) (holding a sentence adopting the parties’ plea agreement is “not the

product of the exercise of trial court discretion but of the process of giving effect

to the parties’ agreement”).
                                         4


      Moreover, the record shows the sentencing court considered the proper

factors when issuing the sentence, including the defendant’s age, family

circumstances, education, prior criminal record, the facts and circumstances of

the offense, benefit to the defendant and community, and the parties’ plea

agreement. The court’s analysis was sufficient to “weigh all pertinent matters in

determining a proper sentence.”       See Thacker, 862 N.W.2d at 405.        The

sentencing court did not abuse its discretion.

      AFFIRMED.